Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 1 of 26 PageID #: 846



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK

            -----------------------------X
                                          :
            UNITED STATES OF AMERICA,     :
                                          :         17-CR-228 (DRH)(AKT)
                     v.                   :
                                          :         April 23, 2021
            ELVIS REDZEPAGIC,             :
                                          :         Central Islip, NY
                         Defendant.     :
                                          :
            -----------------------------X


                   TRANSCRIPT OF CRIMINAL CAUSE FOR GUILTY PLEA
                    BEFORE THE HONORABLE A. KATHLEEN TOMLINSON
                          UNITED STATES MAGISTRATE JUDGE

            APPEARANCES:

            For the Government:              SETH DuCHARME, ESQ.
                                             UNITED STATES ATTORNEY
                                             BY: ARTIE McCONNELL, ESQ.
                                             ASSISTANT U.S. ATTORNEY
                                             271 Cadman Plaza East
                                             Brooklyn, New York 11201


            For the Defendant:               DAVID ROCHE, ESQ.
                                             HASSAN AHMAD, ESQ.



            Audio Operator:


            Court Transcriber:               ARIA SERVICES, INC.
                                             c/o Elizabeth Barron
                                             102 Sparrow Ridge Road
                                             Carmel, NY 10512
                                             (845) 260-1377



            Proceedings recorded by electronic sound recording,
            transcript produced by transcription service
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 2 of 26 PageID #: 847
                                                                                2



     1                 THE CLERK:      Criminal cause for guilty plea

     2   in 17-CR-228, United States of America v. Elvis

     3   Redzepagic.

     4                 Counsel, please state your names for the

     5   record.

     6                 MR. McCONNELL:       Your Honor, this is Artie

     7   McConnell for the United States.

     8                 THE COURT:      Good afternoon.

     9                 MR. ROCHE:      Good morning, your Honor.          David

    10   Roche and Hassan Ahmad for Mr. Redzepagic.               Good

    11   afternoon.

    12                 THE COURT:      Good afternoon.       We have another

    13   counsel as well?

    14                 MR. ROCHE:      Yes, Hassan Ahmad is also here

    15   for Mr. Redzepagic.

    16                 THE COURT:      State your appearance on the

    17   record.     Go ahead.

    18                 MR. AHMAD:      Hassan Ahmad along with David

    19   Roche on behalf of our client, Mr. Redzepagic.                  Good

    20   afternoon, Judge.

    21                 THE COURT:      Good afternoon.

    22                 Mr. Redzepagic, I can see you but I want to

    23   make sure that you can hear me clearly.              Can you hear

    24   me?

    25                 THE DEFENDANT:       Yes, I hear you.
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 3 of 26 PageID #: 848
                                                                                3



     1                 THE COURT:      And as for all the other

     2   counsel, if you would, when you are not speaking, I’m

     3   going to ask you to keep yourself on mute so that we

     4   don’t get the feedback that we can get with these

     5   proceedings.

     6                 I have a preliminary matters that I need to

     7   go over with Mr. Redzepagic before we get to the actual

     8   plea, so let me begin with that.            First of all, as

     9   counsel are well aware, the Chief Judge of this

    10   district, Margo Brodie, has issued several

    11   administrative orders with respect to the manner in

    12   which certain proceedings are being held in light of

    13   the pandemic.       The most recent order, which dates from

    14   March 20 th , indicates that criminal proceedings other

    15   than trials, to the extent possible, are to continue

    16   remotely pursuant to the provisions of the Cares Act

    17   and administrative order number 2020-13-3.               This is

    18   from her administrative order 2021-4-1.              This is one of

    19   the proceedings in the listing of proceedings that can

    20   go forward remotely and is urged to go forward

    21   remotely, as we are doing here today.

    22                 So the provision that I need to address, Mr.

    23   Redzepagic, is the fact that we’re going to go forward

    24   today, so long as I know that you’re consenting to this

    25   particular proceeding being conducted by means of video
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 4 of 26 PageID #: 849
                                                                                4



     1   conference.      Are you consenting to that, sir?

     2                 THE DEFENDANT:       Yes.

     3                 THE COURT:      Did you have the opportunity to

     4   speak with your counsel about proceeding in this

     5   manner?

     6                 THE DEFENDANT:       Yes.

     7                 THE COURT:      I’m going to ask counsel if you

     8   would just to confirm that fact, that you had that

     9   conversation with Mr. Redzepagic.

    10                 MR. ROCHE:      Yes, we did, your Honor.

    11                 THE COURT:      I have also before me an order

    12   of referral from Judge Hurley (ui) for the purposes of

    13   conducting the proceedings today (ui) permission to

    14   enter a plea of guilty, to conduct an allocution

    15   pursuant to Rule 11 of the Federal Rules of Criminal

    16   Procedure, and my job is to first of all determine if

    17   the plea is knowingly and voluntarily made and not

    18   coerced, and secondly, to recommend to Judge Hurley

    19   that the plea of guilty should be accepted, reporting

    20   to him as soon as practicable.

    21                 Mr. Redzepagic, you understand that this is

    22   Judge Hurley’s case, correct?

    23                 THE DEFENDANT:       Yes.

    24                 THE COURT:      He is the judge who will

    25   sentence you and ultimately make the decision as to
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 5 of 26 PageID #: 850
                                                                                5



     1   whether to accept your guilty plea.             If you wish, you

     2   have the absolute right under the Constitution to have

     3   Judge Hurley listen to your plea.             And if you choose to

     4   do that, there would be no prejudice to you in doing

     5   so.

     6                 Do you understand that?

     7                 THE DEFENDANT:       Yes.

     8                 THE COURT:      Alternatively, if you wish, you

     9   can enter your plea here before me today and I will

    10   listen to the plea, and a transcript will be made by

    11   the court reporter of this proceeding.              Judge Hurley

    12   will then review the transcript to decide whether to

    13   accept the plea, and he will review the transcript in

    14   connection with your sentence.

    15                 So my question to you right now is, do you

    16   wish to give up the right to have Judge Hurley listen

    17   to your plea and instead proceed before me here this

    18   afternoon?

    19                 THE DEFENDANT:       Yes.

    20                 THE COURT:      Did you have the opportunity to

    21   discuss having your plea entered here before me once

    22   again with your counsel?

    23                 THE DEFENDANT:       Yes.

    24                 THE COURT:      Are you making the decision to

    25   proceed before me this afternoon voluntarily and of
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 6 of 26 PageID #: 851
                                                                                6



     1   your own free will?

     2                 THE DEFENDANT:       Yes.

     3                 THE COURT:      Has anyone made any threats to

     4   you or promises to you to induce you to agree to have

     5   your plea heard before me this afternoon?

     6                 THE DEFENDANT:       No.

     7                 THE COURT:      Based on what I’ve heard from

     8   Mr. Redzepagic, I’m now going to sign the bottom of the

     9   order of referral, which is the consent portion, and

    10   the record will so reflect.

    11                 Let’s move on now to the plea.            Mr.

    12   Redzepagic, before hearing your plea and making any

    13   recommendation to Judge Hurley, there are a number of

    14   questions that I must ask to assure that this is in

    15   fact a valid plea.        If for some reason, you don’t

    16   understand any of the questions I’m about to ask you,

    17   please if you would raise your hand, speak up, let me

    18   know in some way that you don’t understand, and I will

    19   try to rephrase the question in a way that you can

    20   answer it.

    21                 Can we agree to your doing that?

    22                 THE DEFENDANT:       Yes.

    23                 THE COURT:      I’m going to ask the clerk now

    24   please if you would to swear in the defendant.

    25                 THE CLERK:      Yes, Judge.
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 7 of 26 PageID #: 852
                                                                                7



     1                 (Defendant is sworn.)

     2                 THE COURT:      Mr. Redzepagic, you understand

     3   that having been sworn now, your answers to my

     4   questions will be subject to the penalties of perjury

     5   or making a false statement if you do not answer them

     6   truthfully.

     7                 THE DEFENDANT:       Yes.

     8                 THE COURT:      What is your full name, please?

     9                 THE DEFENDANT:       Elvis Redzepagic.

    10                 THE COURT:      How old are you, Mr. Redzepagic?

    11                 THE DEFENDANT:       30 years old.

    12                 THE COURT:      Are you a citizen of the United

    13   States?

    14                 THE DEFENDANT:       Yes.

    15                 THE COURT:      What is the highest level of

    16   schooling that you’ve completed?

    17                 THE DEFENDANT:       High school.

    18                 THE COURT:      Are you now or have you recently

    19   been under the care of a physician or psychiatrist?

    20                 THE DEFENDANT:       No.

    21                 THE COURT:      In the past 24 hours, have you

    22   taken any narcotic drugs, medicine or pills, or drunk

    23   any alcoholic beverage?

    24                 THE DEFENDANT:       No.

    25                 THE COURT:      Have you ever been hospitalized
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 8 of 26 PageID #: 853
                                                                                8



     1   or treated for narcotics addiction?

     2                 THE DEFENDANT:       Yes.

     3                 THE COURT:      How long ago was that?

     4                 THE DEFENDANT:       I can’t recall.

     5                 THE COURT:      Was it in the past few weeks or

     6   several years ago?

     7                 THE DEFENDANT:       Before 2017.

     8                 THE COURT:      Is there anything with respect

     9   to that treatment being behind you at this point that

    10   would have any impact at all on your ability to answer

    11   my questions here today truthfully?

    12                 THE DEFENDANT:       No.

    13                 THE COURT:      Is your mind clear as you sit

    14   here this afternoon?

    15                 THE DEFENDANT:       Yes.

    16                 THE COURT:      Do you understand what’s going

    17   on here in the course of this proceeding?

    18                 THE DEFENDANT:       Yes.

    19                 THE COURT:      Just bear with me for a second.

    20                 With respect to counsel, have you discussed

    21   this matter with your client?

    22                 MR. ROCHE:      Yes, your Honor.

    23                 THE COURT:      With respect to his rights, does

    24   he understand what rights he would be waiving by

    25   pleading guilty here?
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 9 of 26 PageID #: 854
                                                                                 9



     1                 MR. ROCHE:      Yes, he does, your Honor.          I’ve

     2   explained them to him.

     3                 THE COURT:      To the best of your knowledge,

     4   if Mr. Redzepagic capable of understanding the nature

     5   of these proceedings?

     6                 MR. ROCHE:      He is capable.

     7                 THE COURT:      Do you have any doubt at this

     8   time as to Mr. Redzepagic’s competency to plead?

     9                 MR. ROCHE:      No, I do not, your Honor.

    10                 THE COURT:      Mr. Redzepagic, you have the

    11   right to plead not guilty.

    12                 Do you understand that?

    13                 THE DEFENDANT:       Yes.

    14                 THE COURT:      If you plead not guilty, under

    15   the Constitution and the laws of the United States, you

    16   are entitled to a speedy and public trial by jury with

    17   the assistance of counsel on the charges.

    18                 Do you understand that?

    19                 THE DEFENDANT:       Yes.

    20                 THE COURT:      At the trial, you would be

    21   presumed to be innocent and the government would have

    22   to overcome that presumption and prove you guilty by

    23   competent evidence and beyond a reasonable doubt.                 You

    24   would not have to prove that you were innocent.                 If the

    25   government failed, the jury would have the duty to find
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 10 of 26 PageID #: 855
                                                                               10



     1    you not guilty.

     2                  Do you understand that?

     3                  THE DEFENDANT:       Yes.

      4                 THE COURT:     In the course of the trial, the

      5   witnesses for the government would have to come to

      6   court and testify in your presence, and your counsel

      7   would have the right to cross-examine the witnesses for

      8   the government, to object to evidence offered by the

      9   government, and to offer evidence on your behalf.                 You

    10    also have the right to compel the attendance of

    11    witnesses at a trial.

    12                  Do you understand that?

    13                  THE DEFENDANT:       Yes.

    14                  THE COURT:     At the trial, while you would

    15    have the right to testify if you chose to do so, you

    16    would not be required to testify.            Under the

    17    Constitution of the United States, you may not

    18    compelled to incriminate yourself.            If you decided not

    19    to testify, the Court would instruct the jury that they

    20    could not hold that against you.

    21                  Do you understand that?

    22                  THE DEFENDANT:       Yes.

    23                  THE COURT:     Mr. Redzepagic, if you plead

    24    guilty and if I recommend to Judge Hurley that the plea

    25    be accepted, you’ll be giving up your constitutional
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 11 of 26 PageID #: 856
                                                                               11



      1   right to a trial and all the other rights that I just

      2   discussed with you.        There will be no further trial of

      3   any kind and no right to appeal or collaterally attack,

     4    or at any time question whether you are guilty or not.

      5   A judgment of guilty will be entered on the basis of

      6   your guilty plea, and that judgment can never be

      7   challenged.     However, you have the right to appeal with

     8    respect to the sentence.

     9                  Do you understand that?

    10                  THE DEFENDANT:       Yes.

    11                  THE COURT:     If you plead guilty, Mr.

    12    Redzepagic, I will have to ask you questions about what

    13    you did in order to satisfy myself that you are guilty

    14    of the charge to which you seek to plead guilty, and

    15    you will have to answer my questions and acknowledge

    16    your guilt.      Therefore, you will be giving up your

    17    right not to incriminate yourself.

    18                  Do you understand that?

    19                  THE DEFENDANT:       Yes.

    20                  THE COURT:     Mr. Redzepagic, are you willing

    21    to give up your right a trial and the other rights that

    22    I just discussed with you?

    23                  THE DEFENDANT:       Yes.

    24                  THE COURT:     I have before me a document

    25    marked as Court Exhibit 1, which is your plea agreement
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 12 of 26 PageID #: 857
                                                                               12



      1   in this case.

      2                 First of all, have you had the opportunity

     3    to review the plea agreement?

     4                  THE DEFENDANT:       Yes.

      5                 THE COURT:     Did you have also an opportunity

      6   to discuss it with Mr. Roche and Mr. Ahmad as your

     7    attorneys?

     8                  THE DEFENDANT:       Yes.

      9                 THE COURT:     I’m going to ask Mr. McConnell

    10    on behalf of the government if you would to list

    11    whether there’s any waiver of appeal or other waivers

    12    of rights included in this plea agreement.

    13                  MR. McCONNELL:       Yes, your Honor.       The plea

    14    agreement spells out the guidelines calculation if your

    15    Honor would like me to go through that, or just the

    16    appellate waiver portion.

    17                  THE COURT:     Why don’t you do the appellate

    18    waiver portion.       I think the rest --

    19                  MR. McCONNELL:       Okay.

    20                  THE COURT:     Since he’s indicated he’s gone

    21    over it with counsel, I think we’re okay.

    22                  MR. McCONNELL:       Okay.    Just for the record,

    23    the guidelines calculation -- the (ui) guidelines range

    24    is 240 months by the government’s calculation.                The

    25    appellate waiver says that Mr. Redzepagic agrees to not
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 13 of 26 PageID #: 858
                                                                               13



      1   file an appeal or otherwise challenge the conviction or

      2   sentence in the event the Court imposes a term of

      3   imprisonment of 168 months or below.             The government is

      4   obviously not (ui) recommendation would be and the plea

      5   agreement is clear that the guidelines estimate is not

      6   binding and is ultimately determined by the sentencing

     7    court.

      8                 THE COURT:     All right, thank you.

      9                 Mr. Redzepagic, you just heard the

    10    prosecutor go over the waivers that are contained in

    11    this plea agreement.        I want to focus for a minute on

    12    the appellate waiver.        According to paragraph 4 in this

    13    agreement, it says that you are not going to file an

    14    appeal or otherwise challenge essentially your

    15    conviction or sentence in the event that Judge Hurley

    16    imposes a term of imprisonment of 168 months or below

    17    that number.      I want to make sure that you understand

    18    that specific provision in terms of any waiver of

    19    appeal.

    20                  First of all, do you understand or do you

    21    have any questions about that at all?

    22                  THE DEFENDANT:       No questions.      I understand.

    23                  THE COURT:     Let me just confirm for the

    24    record if you would, did you have a sufficient

    25    opportunity to discuss that provision with Mr. Roche
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 14 of 26 PageID #: 859
                                                                               14



     1    and/or Mr. Ahmad?

     2                  THE DEFENDANT:       Yes, I did.

      3                 THE COURT:     It’s my understanding based on

      4   the contents of the plea agreement, Mr. Redzepagic,

      5   that intend now to plead guilty to Count 1 of the

     6    indictment, is that correct?

     7                  THE DEFENDANT:       Yes.

      8                 THE COURT:     Count 1 charges you with an

      9   attempt to provide materials (ui) to a foreign

    10    terrorist organization.         I’m going to call upon Mr.

    11    McConnell once again if you would please to (ui)

    12    elements of the crime that’s charged here in Count 1.

    13                  MR. McCONNELL:       Yes, your Honor.       The

    14    elements of this offense -- first, the defendant

    15    attempted to (ui) material (ui) resources to a foreign

    16    terrorist organization.         In this case, those resources

    17    were himself, the defendant, (ui) to join a foreign

    18    terrorist organization per 18 USC 2339 (ui).

    19                  The second element is that the defendant

    20    knew that the organization was designated a terrorist

    21    organization or that the organization had engaged in

    22    terrorist activity or terrorism.            The organization I

    23    believe (ui) the defendant (ui).            (Ui) terrorist

    24    organization pursuant to the Secretary of State.

    25                  The third element is (ui) requirement that
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 15 of 26 PageID #: 860
                                                                                 15



      1   can be satisfied in a number of ways.             First, it can be

      2   satisfied by the fact that the defendant is a U.S.

      3   citizen, which he is, or that the defendant returned to

      4   the United States after the conduct occurred, which he

      5   did after this offense took place, and that the offense

      6   affected interstate or foreign commerce.              Those are the

     7    elements, your Honor.

     8                  THE COURT:     Thank you.

      9                 Mr. Redzepagic, you just heard the

    10    prosecutor outline the elements of the crime charged in

    11    Count 1.     First of all, do you understand those

    12    elements?

    13                  THE DEFENDANT:       Yes.

    14                  THE COURT:     And for the record, have you had

    15    the opportunity to discuss this with Mr. Roche and/or

    16    Mr. Hassan (sic)?

    17                  THE DEFENDANT:       Yes.

    18                  THE COURT:     Excuse me, Mr. Ahmad, my

    19    apologies.     Yes?

    20                  THE DEFENDANT:       Yes.

    21                  THE COURT:     I want to take a minute to go

    22    over the other terms in your plea agreement (ui).                 Do

    23    you have a copy of it there by any chance?

    24                  THE DEFENDANT:       No.

    25                  THE COURT:     All right.      But you have gone
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 16 of 26 PageID #: 861
                                                                               16



      1   over it sufficiently, I think you already stated, with

     2    your attorneys, correct?

     3                  THE DEFENDANT:       Yes.

      4                 THE COURT:     All right.      Under the statute

      5   that applies in these circumstances, the maximum term

      6   of imprisonment that Judge Hurley can impose here is up

     7    to 20 years.

     8                  Do you understand that?

     9                  THE DEFENDANT:       Yes.

    10                  THE COURT:     And under the same statute, the

    11    minimum term of imprisonment is zero years.

    12                  Do you understand that as well?

    13                  THE DEFENDANT:       Yes.

    14                  THE COURT:     If Judge Hurley sentences you to

    15    a term of imprisonment, he’s also obligated by statute

    16    to impose a period of supervised release.              In this

    17    instance, the maximum period of supervised release is

    18    life, to follow any term of imprisonment.              If you were

    19    to violate any condition of your supervised release,

    20    you could be sentenced to up to three years, without

    21    credit for prerelease imprisonment or time previously

    22    served on post-release supervision.

    23                  Do you understand that?

    24                  THE DEFENDANT:       Yes.

    25                  THE COURT:     Also under the statute that
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 17 of 26 PageID #: 862
                                                                               17



      1   applies here, the maximum fine that can be imposed by

     2    the Court is $250,000.

     3                  Do you understand that as well?

     4                  THE DEFENDANT:       Yes.

      5                 THE COURT:     And there is a $100 special

      6   assessment imposed here.         That is in the form of an

      7   order or a penalty charge that has to be paid.                It’s

      8   really in the form of an administrative fee that has to

     9    be paid within the short term.

    10                  Do you understand that?

    11                  THE DEFENDANT:       Yes.

    12                  THE COURT:     There are certain other criminal

    13    forfeiture provisions set forth in the plea agreement.

    14                  Are you aware of those forfeiture

    15    provisions?

    16                  THE DEFENDANT:       Yes.

    17                  THE COURT:     Do you have any questions about

    18    them?

    19                  THE DEFENDANT:       No.

    20                  THE COURT:     The plea agreement also

    21    contains, as Mr. McConnell told us earlier, information

    22    about the offense level and the federal sentencing

    23    guidelines.      I want to make sure first of all that

    24    you’ve had the opportunity to discuss the federal

    25    sentencing guidelines with Mr. Roche and/or Mr. Ahmad.
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 18 of 26 PageID #: 863
                                                                               18



     1                  THE DEFENDANT:       Yes.

      2                 THE COURT:     You also understand that the

      3   sentencing guidelines, the judge is required to review

      4   those, but he is not bound by the calculations that

      5   have been done that are contained in your plea

     6    agreement.

     7                  Do you understand that as well?

     8                  THE DEFENDANT:       Yes.

      9                 THE COURT:     Under a specific Supreme Court

    10    decision, the federal sentencing guideline range has

    11    been determined to be advisory and not mandatory.                 What

    12    that means is that Judge Hurley is required to consider

    13    the federal sentencing guideline range but he’s not

    14    compelled to sentence you within that range.

    15                  Do you understand that?

    16                  THE DEFENDANT:       Yes.

    17                  THE COURT:     After considering the federal

    18    sentencing guideline range, Judge Hurley is required to

    19    consider all the other factors in your case.               He has to

    20    consider for example the (ui) for sentencing.                Those

    21    include first of all the nature and circumstances of

    22    the offense here and the history and characteristics of

    23    you as the defendant in this case.            He also has to

    24    consider the need for the sentence imposed to reflect

    25    the seriousness of the offense, to promote respect for
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 19 of 26 PageID #: 864
                                                                               19



      1   the law, and to provide just punishment for the

      2   offense.     He also has to consider the need to (ui) as

      3   to other criminal conduct and the need to protect the

      4   public from further crimes that you might commit.

      5                 Once Judge Hurley has considered the federal

      6   sentencing guideline range as well as all the other

      7   factors that I just went over with you, his job at that

      8   point is to determine a sentence that’s reasonable,

      9   taking all of those factors and circumstances into

    10    account.

    11                  Do you understand that?

    12                  THE DEFENDANT:       Yes.

    13                  THE COURT:     Mr. Redzepagic, do you

    14    understand that if the sentencing that Judge Hurley

    15    imposes here is more severe than what you might have

    16    expected, you will nonethtless be bound by your guilty

    17    plea and you will not be permitted to withdraw it.

    18                  Do you understand that?

    19                  THE DEFENDANT:       Yes.

    20                  THE COURT:     Do you have any questions that

    21    you’d like to ask me about the charge, your rights, or

    22    anything else relating to this matter?

    23                  THE DEFENDANT:       No.

    24                  THE COURT:     Are you ready to plead?

    25                  THE DEFENDANT:       Yes.
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 20 of 26 PageID #: 865
                                                                               20



      1                 THE COURT:     Mr. Roche, do you know of any

      2   legal reason why Mr. Redzepagic should not plead

     3    guilty?

     4                  MR. ROCHE:     I do not, your Honor.

      5                 THE COURT:     Mr. Redzepagic, are you

      6   satisfied with your legal representation up to this

     7    point?

     8                  THE DEFENDANT:       Yes.

      9                 THE COURT:     Do you feel that your attorneys

    10    have done a good job?

    11                  THE DEFENDANT:       Yes.

    12                  THE COURT:     Mr. Redzepagic, what is your

    13    plea to Count 1 of the indictment, attempt to provide

    14    material support to a foreign terrorist organization?

    15                  THE DEFENDANT:       I plead guilty.

    16                  THE COURT:     Are you making this plea of

    17    guilty voluntarily and of your own free will?

    18                  THE DEFENDANT:       Yes.

    19                  THE COURT:     Has anyone threatened you or

    20    forced you in any way to get you to plead guilty?

    21                  THE DEFENDANT:       No.

    22                  THE COURT:     Other than the agreement with

    23    the government which I referred to earlier and that we

    24    marked as Court Exhibit 1, your plea agreement with the

    25    government, other than that agreement, has anyone made
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 21 of 26 PageID #: 866
                                                                               21



     1    any promise that caused you to plead guilty here?

     2                  THE DEFENDANT:       No.

      3                 THE COURT:     Has anyone made any promise to

     4    you as to what your sentence will be?

     5                  THE DEFENDANT:       No.

      6                 THE COURT:     Mr. Redzepagic, did you, as

      7   charged in Count 1, on or about and between June, 2015

      8   and August, 2015, here in the Eastern District of New

      9   York and an extraterritorial jurisdiction of the United

    10    States, together with others, did you knowingly and

    11    intentionally attempt to provide material support and

    12    resources as defined in Title 18 of the United States

    13    Code, Section 2339(a), subdivision B, including

    14    personnel, including yourself (ui) foreign terrorist

    15    organizations, here specifically the Islamic state of

    16    Iraq (ui), hereinafter referred to as ISIS, and (ui),

    17    which at all relevant times have been designated by the

    18    Secretary of State as foreign terrorist organizations,

    19    knowing that the organizations had been designed

    20    terrorist organizations, and that the organizations

    21    (ui) were engaging in terrorist activity and terrorism,

    22    and that you, who are a national of the United States

    23    as defined in Section 101 (ui) of the Immigration and

    24    National Security Act (ui) conduct required for the

    25    offense -- this offense occurred, you were found in the
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 22 of 26 PageID #: 867
                                                                               22



      1   United States, the offense occurred in part within the

      2   United States, and the offense occurred in and

      3   affecting interstate and foreign commerce.

     4                  Did you do that?

     5                  THE DEFENDANT:       Yes.

      6                 THE COURT:     All right.      Mr. Redzepagic, I

      7   will (ui) describe in your own words what you did in

      8   connection with the acts that are charged in Count 1 of

     9    the indictment.

    10                  THE DEFENDANT:       I traveled to Turkey (ui)

    11    for the purpose of joining (ui) at around June to

    12    August, 2015.

    13                  THE COURT:     All right.      Mr. McConnell, any

    14    questions or anything further you need?

    15                  MR. McCONNELL:       Yes, specifically the

    16    defendant -- if the defendant traveled Turkey in early

    17    July of 2015 with the intent of traveling (ui).                I just

    18    want to confirm that the date of the actual travel to

    19    Turkey was in July of 2015.

    20                  THE COURT:     Mr. Redzepagic, is that

    21    accurate?

    22                  THE DEFENDANT:       Yes.

    23                  THE COURT:     Okay.

    24                  MR. McCONNELL:       And that after that, the

    25    defendant did return to the United States.
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 23 of 26 PageID #: 868
                                                                               23



      1                 THE COURT:     Is that correct as well, Mr.

     2    Redzepagic?

     3                  THE DEFENDANT:       Yes.

      4                 THE COURT:     All right.      All right, very

      5   well, thank you.

      6                 Mr. McConnell, I’m going to ask you if you

      7   would now on behalf of the government outline the proof

     8    in this case if this case were to go to trial.

      9                 MR. McCONNELL:       Yes, your Honor.       Had the

    10    case proceeded to trial, the government (ui) included

    11    the following, all of which demonstrate the defendant

    12    (ui) terrorist organization and wage a jihad.                (Ui)

    13    include airline, financial, and border-crossing

    14    records, specifically travel (ui) airline records which

    15    corroborate his travel from Montenegro to Turkey,

    16    records of (ui) interviews when the defendant returned

    17    from Turkey.      (Ui) extremist propaganda that was found

    18    in his possession at the time he returned.

    19                  (Ui) social media account (ui) not only his

    20    violent ideology and his intent to join a terrorist

    21    organization but communications and information (ui)

    22    individuals and confederates from a particular radical

    23    mosque in (ui).       We would also introduce evidence from

    24    the defendant’s laptop computer, which evidence of his

    25    criminal intent in attempting to cross the Syrian
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 24 of 26 PageID #: 869
                                                                               24



      1   border from Turkey would include a search history (ui)

      2   numerous visits to ISIS and other radical websites that

      3   are (ui) travel to Syria, communications over a social

     4    media platform before (ui) time in Turkey.

      5                 Additionally, the defendant made numerous

      6   statements to both law enforcement and third parties

      7   regarding his attempt to enter Syria and joint a

      8   terrorist organization.         The government would call (ui)

      9   to testify regarding the statements as well as law

    10    enforcement agents who would testify to the defendant’s

    11    statements made in several interviews with the FBI.

    12                  THE COURT:     All right, thank you.

    13                  Based on the information that’s been

    14    provided to me, also by Assistant United States

    15    Attorney McConnell, I find that the defendant here is

    16    acting voluntarily, that he fully understands his

    17    rights and the consequences of his plea, and that there

    18    is indeed a factual basis for the plea.              I’m therefore

    19    recommending to Judge Hurley that the plea of guilty to

    20    Count 1 of the indictment be accepted.

    21                  Is there anything further from the

    22    government?

    23                  MR. McCONNELL:       No, your Honor.

    24                  THE COURT:     Mr. Roche and/or Mr. Ahmad,

    25    anything further on behalf of Mr. Redzepagic?
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 25 of 26 PageID #: 870
                                                                               25



     1                  MR. ROCHE:     No, your Honor, thank you.

      2                 THE COURT:     Mr. Redzepagic, good luck to

      3   you.

      4                 We are concluded.       Thank you all.

      5                              * * * * * * *

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:17-cr-00228-DRH-AKT Document 135-1 Filed 05/03/21 Page 26 of 26 PageID #: 871
                                                                               26



     1

     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18          I certify that the foregoing is a correct

    19    transcript from the electronic sound recording of the

    20    proceedings in the above-entitled matter.

    21

    22

    23

    24

    25   ELIZABETH BARRON                                April 28, 2021
